Citation Nr: 0322336	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran had honorable active service from August 1969 to 
November 1971.

This appeal arises from October 1999, December 1999 and 
February 2000 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, that 
determined that a claim of entitlement to service connection 
for hepatitis C was not well grounded.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In March 2001, the Board remanded the case to the RO for 
additional development mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA).  Subsequently, the RO 
continued the denial of the claim on the merits, rather than 
on a not well grounded basis.  

The veteran testified at a videoconference hearing before the 
undersigned-acting member of the Board in March 2003.


FINDING OF FACT

Hepatitis C has been related to active service by competent 
medical evidence.  


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1969 to 
November 1971.  The veteran's service records reflect that he 
trained and served as an Army medical corpsman.  He served in 
Vietnam from December 1969 to December 1970.  His service 
medical records (SMRs) do not reflect any hepatic disorder 
but they do reflect that he underwent surgery in August 1971 
for right otitis media, cholesteatoma, and right 
tympanoplasty.  The SMRs do not indicate whether additional 
blood or blood products were used during this surgery.  

According to an October 1996 general medical compensation and 
pension examination, abnormal liver functions were discovered 
during a 1992 hospitalization.  Hepatitis B and C were 
subsequently discovered.  The diagnoses included chronic 
liver disease.  

In November 1996, the veteran submitted private treatment 
reports for another claim not on appeal.  A May 1992 report 
from Michael Sivulich, M.D., mentions that the veteran 
related a history of intravenous (IV) drug use many years ago 
during service. 

In January 1999, the veteran requested service connection for 
hepatitis C.  He submitted treatment reports from Central 
Maine Medical Center (CMMC), one of which notes that a 
diagnosis of alcoholic hepatitis was given in November 1996.  
In May 1997, a CMMC physician noted that the etiology of the 
veteran's hepatitis C was unknown.  

In February 1999, the veteran reported that he felt that 
hepatitis C might have been caused by exposure to blood from 
veterans and other patients that he treated in Vietnam.  The 
RO subsequently obtained VA clinical records reflecting that 
the veteran received blood transfusions at various times in 
the 1990s because of internal bleeding and surgery.  

A January 2000 VA outpatient treatment report reflects that 
the veteran denied having ever used IV drugs, having a 
tattoo, or snorting cocaine.  The examiner questioned whether 
hepatitis C virus had been contracted in Vietnam.  

In his April 2000 substantive appeal, the veteran noted that 
hepatitis C is spread through contact with blood.  He noted 
that in 1971 he underwent a major ear operation.

A May 2000 VA hepatology clinic progress note reflects that 
the chief of gastroenterology informed the veteran that, "a 
lot of my Vietnam veterans have hepatitis C that have no 
known risk factors other than being in Vietnam and it is 
probably related to being over there, though we cannot prove 
that."  

In March 2001, the Board remanded the case to the RO for 
consideration of the VCAA.  In April and August 2001, the RO 
sent letters to the veteran explaining the assistance 
available to him under the VCAA.  

In April 2001, the veteran reported that while stationed at 
Vung Tau, Republic of Vietnam, he handled many blood soaked 
patients, both military and civilian, American and 
Vietnamese.  He reported that he pricked himself while 
suturing patients and otherwise endured skin breaks from 
insect bites and various scratches while contaminated with 
blood.  He reported that he never used IV drugs and never had 
a tattoo.  

In August 2001, the veteran reported to the RO that he never 
used IV drugs.  

In January 2002, the RO queried the National Personnel 
Records Center (NPRC) for any additional report concerning 
the veteran's alleged drug use.  The NPRC supplied reports 
that reflect that in October 1970, the veteran received 
Article 15 punishment (a one-grade reduction and a $20 
forfeiture) for possessing marijuana at Vung Tau.  In March 
1971, the veteran forfeited $10 for misconduct (absent from 
kitchen police duty).  In June 1971, he was found guilty by a 
special courts martial of leaving his post as a sentinel, 
being drunk on duty, and for being drunk and disorderly at 
the provost office following an arrest for the above.  He 
pleaded guilty and forfeited $150 dollars of pay.  In August 
1971, the veteran received Article 15 punishment for 
violating a Massachusetts statute forbidding the possession 
of hypodermic syringes, needles, and marijuana.  In October 
1971, the veteran received Article 15 punishment for refusing 
to get a haircut.  

In January 2002, a VA physician (chief of gastroenterology) 
opined that a March 1985 hematology report was consistent 
with viral hepatitis.  The physician went on to report the 
following:

I believe that [the veteran] developed Hepatitis C 
in Vietnam.  This is very common in his age group.  
In Vietnam he was exposed to a great deal of blood 
as part of his combat duties as a medic and I am 
would [sic] postulate that was where he developed 
Hepatitis C.  Therefore, this would appear to be 
chronic and combat associated.

In February 2002, the RO requested that the above VA 
physician review the claims folder and provide an addendum 
opinion taking other possible sources of infection into 
consideration.  The RO mentioned alcoholism and IV drug use.  
In response the VA physician stated, "His exposure to blood 
in Vietnam is the only risk factor for Hepatitis C that is 
known to me.... Alcoholism is not a risk factor for Hepatitis 
C."  

In March 2002, the VA physician was asked to review the claim 
again.  In response, the physician reported, "As previously 
stated, the only risk factor for Hepatitis C that this 
veteran has shared with me is his combat exposure to blood 
while serving his country in Vietnam."

In April 2002, the RO again contacted the above physician and 
listed the evidence felt to be suggestive of IV drug use, 
both during and since Vietnam service.  Specifically, the RO 
noted that the veteran had been found with IV drug 
paraphernalia and marijuana following his combat tour, that 
he had related to a private physician that he used IV drugs 
in Vietnam, that he had a heroin problem that began in 
Vietnam, and also that he had denied ever using IV drugs.  

In response to the above, the physician replied, "[The 
veteran] contracted hepatitis C from combat exposure to blood 
while serving in Vietnam.  I know of no history of IV drug 
use."  

A note in the claims file reflects that the RO was not 
satisfied with the opinion rendered by the above physician 
and requested an opinion by another medical professional.  In 
July 2002, another physician reviewed the claims file and 
examined the veteran.  That physician noted that the veteran 
denied IV drug use and unprotected sexual intercourse.  The 
veteran had an earlobe pierced after military service; 
however a professional nurse had reportedly performed that 
service.  The physician stated:

The Rating Board wished to know whether or not the 
hepatitis C infection was due to his Vietnam 
service as a medic.  

In the opinion of this examiner, the hepatitis C 
was contracted during his period of service in 
Vietnam as a medic secondary to his exposure to 
blood and blood products....  

In August 2002, the RO returned the opinion to the examiner 
for an addendum.  The RO listed the evidence that it felt 
suggested that the veteran had used IV drugs both during and 
since Vietnam service.  In response, the physician stated:

The veteran denied ever having used IV drugs but 
subsequent information disclosed that he was an IV 
drug user.  This occurred during his tour of duty 
in Vietnam where he served as a medic and was 
exposed to blood and blood products.  In the 
opinion of this examiner, it is more likely than 
not that the IV drug use caused the hepatitis C as 
well as his exposure to blood and blood products 
while service as a medic....

It is of interest that the veteran steadfastly 
denied IV drug use when seen by this examiner.  

In September 2002, the RO returned the examination report to 
the examiner for an addendum.  The RO felt that the phrase 
"as well as his exposure to blood" was ambiguous.  The RO 
asked that the examiner determine "which is the most likely 
cause" of hepatitis C and asked the examiner to choose 
between two alternatives, (1) drug use or, (2) exposure to 
blood and blood products while serving as a medic in Vietnam.  
The RO also requested that the physician discuss the 
likelihood of hepatitis C infection due to each risk factor.  

In response, the physician stated, "In my opinion the IV 
drug use is the more likely cause of the hepatitis C 
infection.  This does not negate his exposure to blood and 
blood products while serving as a medic as an additional 
possible cause, but not the probable (more likely) cause."  

In September 2002, the RO issued a supplemental statement of 
the case (SSOC) concluding that the veteran had reported "a 
positive history of IV drug use" to two physicians.  The RO 
determined that the earlier VA physician had refused to 
supply an impartial opinion and only the second physician was 
impartial in the matter.  

The veteran appeared at a videoconference held by the 
undersigned-acting member of the Board in March 2003.  The 
veteran testified that he had never used IV drugs during 
service and that all known relevant medical evidence had been 
submitted.  

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that VA has met all notice and duty to assist 
obligations under the new law, to include as delineated under 
the newly promulgated implementing regulations.  Furthermore, 
the Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim.  
Therefore, no further development of the record is required 
to comply with the VCAA or the implementing regulations. 

III.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  No compensation 
shall be paid if the disability is a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

As an Army medic in Vietnam, it is likely that the veteran 
was exposed to bodily fluids, needle sticks, scratches and 
insect bites under a variety of field conditions, as he has 
reported.  A VA physician has noticed that a lot of Vietnam 
veterans have contracted hepatitis C with no known risk 
factors other than being in Vietnam.  Based on that 
observation, the physician deduced that the veteran's 
hepatitis C resulted from service in Vietnam, although in 
this case the examiner was also able to point to the 
veteran's exposure to a great deal of human blood while 
serving as a medic in Vietnam.  The VA physician adhered to 
this opinion after a thorough review of the claims files and 
after the RO pointed out that some of the evidence suggested 
that the veteran had a history of IV drugs use.  The Board 
finds no reason to discount the probative value of the 
medical opinions rendered by this physician; the opinions are 
very persuasive.  

In addition, although the record contains medical evidence 
against the veteran's claim, the Board has not found it to be 
persuasive.  Specifically, another VA physician ultimately 
concluded that the veteran had contracted hepatitis C as a 
result of IV drug use.  However, the Board finds that the 
evidence of the veteran's IV drug use is inconclusive.  A 
1971 Army report notes the veteran's possession of drug 
paraphernalia, but the veteran was not found to be in 
possession of any IV drug and there is no record of any in-
service blood test that showed that the veteran ever used an 
IV drug of any kind.  A 1992 private medical report mentions 
a history IV drug use during active service; however, this is 
no more persuasive than the veteran's sworn testimony that he 
never used IV drugs.  

In sum, the Board is satisfied that the evidence supportive 
of the claim is at least in equipoise with that against the 
claim.  Accordingly, service connection is warranted hepatis 
C.




ORDER

Entitlement to service connection for hepatitis C is granted.



	                        
____________________________________________
	K. R. Fletcher
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

